-In a decision reported at 207 Ct.Cl. 323, 518 F.2d 579 (1975), the court held that the United States had taken a permanent flowage easement over approximately 110 acres of land owned by plaintiff and that the date of taking was March 28, 1972. On remand to the trial judge for determination of the amount of plaintiffs recovery, a trial was held on the issue of *938damages. In a recommended decision filed April 6, 1977, Trial Judge Mastin G. White concluded that prior to the taking plaintiffs land was best suited for recreational use as a hunting area, that the area cannot now be used for hunting, that the fair market value of the land was reduced by $8,250 from the "before taking” value of $111,910 to the "after taking” value of $103,660, and that plaintiff is entitled to recover $8,250, plus an amount computed at the rate of 7-1/2% per annum on $8,250 from March 28, 1972 to the date of payment, plus reasonable costs, disbursements and expenses actually incurred by plaintiff because of the litigation. On November 11, 1977, by order, the court adopted the recommended opinion as the basis for its judgment in this case, ordered that plaintiff is entitled to recover, and entered judgment for plaintiff for $9,551, plus an amount computed at the rate of 7-1/2% per annum on $8,250 from March 28, 1972 to the date of payment.